DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al. (US 2020/0183802 hereinafter Rathi) in view of Borate et al. (US 2017/0169038 hereinafter Borate).
Regarding claim 1, Rathi discloses a method for managing data placement ([0025], information management system to perform information management operations), comprising: in response to receiving a backup request for backing up raw data, storing the raw data in a first storage system so as to form a raw copy ([0074] and [0089], secondary storage device to create and store one or more secondary copies of primary data in response to control information originates from storage manager, i.e., the secondary storage stores raw data from a primary storage so as to form a raw copy in response to receive control information); obtaining metadata corresponding to the raw data, the metadata comprising abstract information of the raw data (figure 1B and [0084], a secondary copy including a transformed and/or supplemented representation of a primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, deduplicated, or other modified format). Rathi differs from the claimed invention in not specifically teaching the steps of storing the metadata in a blockchain system in a second storage system so as to form a metadata copy, the first storage system and the second storage system being independent storage systems provided by a first vendor and a second vendor respectively; and managing the raw data by using the raw copy and the metadata copy. However, Borate teaches a backup system including backup content store (figure 2, 116 read as a first storage system) and backup metadata store (figure 2, 118, read as a blockchain system in a second storage 
Regarding claim 2, Rathi discloses the steps of collecting multiple states of multiple storage systems that are applicable to store either of the raw copy and the metadata copy, respectively; and selecting corresponding storage systems of the first storage system and the second storage system from the multiple storage systems based on the multiple states (figure 1D and [0135]-[0137], information management system includes a plurality of client computing devices and associated data agents, as well as a plurality of secondary storage computing device such that operations can be routed to secondary storage devices in a dynamic and highly flexible manner).

Regarding claim 8, Rathi discloses that the first storage system and the second storage system are cloud-based storage systems ([0060], storage devices are provided in a cloud storage environment).
Regarding claim 9, Rathi discloses storing the further raw data in the second storage system to form a further raw copy in response to receiving a further backup request for backing up further raw data; obtaining further metadata corresponding to the further raw data, the further metadata comprising abstract information of the further raw data; storing the further metadata in the first storage system to form a further metadata copy; and managing the further raw data by using the further raw copy and the further metadata copy ([0232], storage manager initiates a backup job according to the backup copy rule set, which logically comprises all the secondary copy operations necessary to effectuate rules in storage policy every hour, such that the system stores further raw data in the second storage system to form a further raw copy in response to receiving a further backup request for backing up further raw data; obtains further metadata; and manages further raw data by using the further raw copy and the further metadata copy).
Regarding claim 10, Rathi discloses dividing a raw data object into a group of raw data blocks; and selecting a raw data block as the raw data from the group of raw 
	Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 8.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 9.
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al. (US 2020/0183802 hereinafter Rathi) in view of Borate et al. (US 2017/0169038 hereinafter Borate) as applied in claims above, and further in view of Shain et al. (US 9,959,047 hereinafter Shain).

	Regarding claims 15-16, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.

Allowable Subject Matter
Claims 3, 7, 13 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach not suggest “wherein collecting multiple states of the multiple storage systems respectively comprises: regarding a given storage system among the multiple storage systems, determining at least one of the following states of the given storage system: a name, vendor, storage space, data throughput, latency, error rate and priority of the given storage system” as recited in claims 3 and 13; and “in response to determining the generated metadata does not match the metadata copy, reducing a priority of at least one of the first storage system and the second storage system” as recited in claims 7 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US 2020/0409908) discloses a system for performing continuous transaction log backups with minimal resource usage of the client computing devices that are processing the transactions utilizing native commands on the source system so that data (e.g., log data) is first backed up in its native (e.g., raw) form to a secondary system (abstract and [0052]-[0078]).
Morton et al. (US 2020/0233838) discloses a method for indexing backup storage of virtual machines for searching, includes: generating file metadata of the virtual machine when performing a backup of a virtual machine; storing a backup copy of the virtual machine and the file metadata of the virtual machine on a storage system (abstract and [0013]-[0025]).
Zhang et al. (US 2020/0117550) discloses a method, a device and a computer program for data backup including in response to receiving, from an application system, a request for backing up first data, storing the first data into a first backup node; generating first metadata corresponding to the first data, the first metadata comprising first digest information of the first data; storing the first metadata into a block chain system to which the first backup node belongs; and verifying integrity of the first data stored in the first backup node with the first metadata stored in the block chain system (abstract and [0032]-[0037]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHUO H LI/Primary Examiner, Art Unit 2133